UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-5075 Thrivent Real Estate Securities Fund (Exact name of registrant as specified in charter) 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Address of principal executive offices) (Zip code) David S. Royal, Counsel 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Name and address of agent for service) Registrant's telephone number, including area code: (612) 340-4249 Date of fiscal year end: December 31 Date of reporting period: June 30, 2006 Item 1. Report to Stockholders Table of Contents Presidents Letter 1 Economic and Market Overview 2 Portfolio Perspective 4 Shareholder Expense Example 6 Schedule of Investments 7 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 11 Notes to Financial Statements 12 Financial Highlights 18 Additional Information 20 We are pleased to provide you with the semiannual report for the six months ended June 30, 2006, for the Thrivent Real Estate Securities Fund. In this report, you will find detailed information about the Fund, including performance highlights, overall market conditions and management strategies during the six-month period. In addition, Thrivent Financials chief investment officer, Russ Swansen, reviews the larger economic environment in his Economic and Market Overview. The first six months of 2006 were truly a tale of two markets. The opening months featured an environment where more aggressive asset classes such as small company stocks and international investments performed well. In May this trend quickly reversed with investor concerns over slowing global economic growth, higher interest rates and continued unrest in the Middle East. As a result, large company stocks and bonds held up better than more aggressive asset classes. This quick market shift illustrates the value of diversifying a portfolio and avoiding the temptation to buy whats hot and sell whats not. Good advice, a well thought out long-term plan and a disciplined approach can make all the difference. Be sure to contact your Thrivent Financial representative if you have any questions or concerns with your portfolio. Supporting Your Most Important Financial Goal: Retirement Whether saving for retirement or structuring accumulated assets for income generation in retirement, proper guidance for this important goal is critical. At Thrivent Financial, we seek to help our shareholders gain the financial confidence and security you need to live the life you want in retirement. Our century long experience in risk management positions us well to help protect your family and financial nest egg.
